                                                            ---------------------
'~   ~ ~




           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I
                                                                                                                                                                  °I
                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                v.                                          (For Offenses Committed On or After November 1, 1987)


                                  Jose Luis Lopez-Luna                                      CaseNumber: 3:19-mj-21775

                                                                                            Melissa Bobrow
                                                                                            Defendant's Attorney


           REGISTRATION NO. 84951298

           THE DEFENDANT:
            lZl pleaded guilty to count(s)           _l_of_C_om~p_la_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

            D was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                    Nature of Offense                                                               Count Number(s)
           8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

             D The defendant has been found not guilty on count(s)
                                                                                        -------------------
             0 Count(s)                                                                      dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                          181 TIME SERVED                               D                                         days

             lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
             lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the   defendant's possession at the time of arrest upon their deportation or removal.
             D     Court recommends defendant be deported/removed with relative,                          charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address untll all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic .circumstances.

                                                                                         Wednesday, May 1, 2019
                                --?--- '")                                               Date of Imposition of Sentence

                          'C=_~·--/ r=--~. ~:~·~LED
            Received -~---­
                          DUSM
                                                                                                      RABL'E RdBERT N. BLOCK
                                                                        MAY 0 1 2019                  D STATES MAGISTRATE JUDGE

                                                             CLERK, US. o: 0 TP!C- COURT
                                                           SOIJTHE:,i·i Di~TRICT Oi' CALIFORNIA
            Clerk's Office Copy                            BY                       .   DEPUTY                                           3:19-mj-21775
                                                                  ----,----------                 I
